DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 – 5, 8, 10 – 12, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0136312 (hereinafter Saksena) in view of US Patent No. 8,438,175 (hereinafter Papke).
As per claims 1 and 15, Saksena  teaches receive from a communication device (Saksena; Figure 1B Items 106a – 106f), a plurality of first signals generated (Saksena; Paragraph [0029]) )in response to the communication device entering one or more predefined fixed zones (Saksena; Figure 1A Item 102, Paragraphs [0017] and [0018]), wherein each zone of the one or more predefined fixed zones is associated with an area including an electronic gaming device of a plurality of gaming devices (Saksena; Paragraph [0017] “casinos”); and generate, based on the plurality of first signals, a heat map that represent and are based upon at least one of frequency or duration of the first signals (Saksena; Paragraph [0029] “dwell times associated with a particular user device 106”).
Saksena does not explicitly teach wherein the heat map illustrates a plurality of display areas that represent and are based upon at least one of frequency or duration of the first signals, wherein the plurality of display areas of the heat map include at least a portion of the one or more predefined fixed zones.
However, Papke  teaches generating a heat map (Papke; Figures 10A and 10B) that illustrates a plurality of display areas (Papke; Figure 10A Items 1001 and 1002, Figure 10B Items 1011 and 1012) that represent and are based upon a frequency or duration (Papke; Col 18 Lines 44 – 51) of the first signals, wherein the plurality of display areas of the heat map include at least a portion of the one or more predefined fixed zones (Papke; Figure 10A Item 1000a and Figure 10B Item 1000b).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saksena to include the heat map details because doing so allows for a useful view of collected data.

As per claims 3, 10, and 17, Saksena also teaches wherein the plurality of display areas are further based upon a quantity of communication devices in the one or more predefined fixed zones (Saksena; Paragraph [0054] “density”).

As per claims 4 and 18, Papke also teaches a display device for displaying the heat map (Saksena; Figures 10A and 10B).

As per claims 5 and 12, Papke also teaches wherein the plurality of display areas differ in appearance based upon the at least one of frequency or duration (Papke; Figure 10A Items 1001 and 1002, Figure 10B Items 1011 and 1012).

As per claim 8, Saksena teaches receive from a communication device (Saksena; Figure 1B Items 106a – 106f), a plurality of first signals generated (Saksena; Paragraph [0029]) )in response to the communication device entering one or more predefined fixed zones (Saksena; Figure 1A Item 102, Paragraphs [0017] and [0018]), wherein each zone of the one or more predefined fixed zones is associated with an area including an electronic gaming device of a plurality of gaming devices (Saksena; Paragraph [0017] “casinos”); and generate, based on the plurality of first signals, a heat map that represent and are based upon at least one of frequency or duration of the first signals (Saksena; Paragraph [0029] “dwell times associated with a particular user device 106”).
Saksena does not explicitly teach wherein the heat map illustrates a plurality of display areas that represent and are based upon at least one of frequency or duration of the first signals, wherein the plurality of display areas of the heat map include at least a portion of the one or more predefined fixed zones; and causing the heat map to be displayed on an electronic display device.
However, Papke teaches generating a heat map (Papke; Figures 10A and 10B) that illustrates a plurality of display areas (Papke; Figure 10A Items 1001 and 1002, Figure 10B Items 1011 and 1012) that represent and are based upon a frequency or duration (Papke; Col 18 Lines 44 – 51) of the first signals, wherein the plurality of display areas of the heat map include at least a portion of the one or more predefined fixed zones (Papke; Figure 10A Item 1000a and Figure 10B Item 1000b); and causing the heat map to be displayed on an electronic display device (Papke; Figures 10A and 10B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saksena to include the heat map details because doing so allows for a useful view of collected data.

As per claim 11, Papke also teaches defining the plurality of display areas based upon a history of the received first signals (Papke; Col 4 Lines 43 – 47).

Claim(s) 6, 7, 13, 14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0136312 (hereinafter Saksena) in view of US Patent No. 8,438,175 (hereinafter Papke), and further in view of US Patent Application Publication No. 2006/0252530 (hereinafter Oberberger).
As per claims 6 and 13, Saksena in combination with Papke teaches the invention as described per claims 5 and 12 (see rejection of claims 5 and 12 above).
Saksena in combination with Papke does not explicitly teach wherein the plurality of display areas represent physical areas located proximate the plurality of electronic gaming devices.
However, Oberberger teaches a dynamic data visualization system in which a plurality of display areas represent physical areas located proximate to the plurality of electronic gaming devices (Oberberger; Figures 8 – 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saksena in combination with Papke to include the physical areas because doing so increases ease in determining data relevance to a geographical location.

As per claims 7, 14, and 20, Saksena in combination with Papke teaches the invention as described per claims 1, 8, and 15 (see rejection of claims 1, 8, and 15 above).
Saksena in combination with Papke does not explicitly teach wherein the heat map comprises a schematic of a physical location of the plurality of electronic gaming devices.
However, Oberberger teaches a data visualization system in which data is overlaid on a schematic of a physical  location of a plurality of electronic gaming devices (Oberberger; Figures 8 – 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saksena in combination with Papke to include the physical schematic because doing so increases ease in determining data relevance to a geographical location.

As per claim 19, Saksena in combination with Papke teaches the invention as described per claim 15 (see rejection of claim 15 above).  Papke also teaches wherein the plurality of display areas differ in appearance based upon the at least one of frequency or duration (Papke; Figure 10A Items 1001 and 1002, Figure 10B Items 1011 and 1012).
Saksena in combination with Papke does not explicitly teach wherein the plurality of display areas represent physical areas located proximate the plurality of electronic gaming devices.
However, Oberberger teaches a dynamic data visualization system in which a plurality of display areas represent physical areas located proximate to the plurality of electronic gaming devices (Oberberger; Figures 8 – 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Saksena in combination with Papke to include the physical areas because doing so increases ease in determining data relevance to a geographical location.

Allowable Subject Matter
Claims 2, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2, 9, and 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination wherein the one or more predefined fixed zones include an immediate zone, a near zone, and a far zone the immediate zone defined around a first beacon, the near zone defined around the immediate zone, and the far zone defined around the near zone, as required by dependent claims 2, 9, and 16, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches a beacon with an immediate, near, and far zone, but does not teach the zones with relation to the details of generating a heat map required by dependent claims 2, 9, and 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181     

/IDRISS N ALROBAYE/               Supervisory Patent Examiner, Art Unit 2181